DETAILED ACTION
DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 2/9/2021. Claims 1-6, 8-13, 15-19, 21, and 22 are currently pending. Claims 7, 14, 20 were cancelled and claims 21 and 22 are new. The earliest effective filing date of the present application is 10/4/2017.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6, 8-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Driver Application,” “scanner driver,” “print driver” and “network interface” are not disclosed in the original disclosure. Appropriate clarification is needed.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-6, 8-13, 15-19, 21, and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 
Claim 1-6, 8-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “Driver Application,” “scanner driver,” “print driver” and “network interface.”
.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-6, 8-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing an electronic receipt or a printed receipt, which is a mental process or method of organizing human activity for commercial or legal interactions. For the independent claims, this judicial exception is not integrated into a practical application because 
executing an electronic receipt agent that: acquires data related to a commercial transaction based on the acquired data determines whether to issue an electronic receipt and causes the POS application to generate receipt data; and
 upon receiving the receipt data from the POS application
when the electronic receipt is issued transmit the receipt data 
when the electronic receipt is not issued, causes the driver application to print a receipt based on the receipt data
do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS device, printer, input device, network interface, server, and processor are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for network interface see MPEP §2106.05(d) (II) (i) discussing the receiving and transmitting data over a network; for input device see MPEP §2106.05(d) (II) (v) discussing the scanning and extracting of data from a physical document; for POS device, processor, and server see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements in separately or in combination do not add significantly more. The independent claims are found to be an abstract idea without significantly more.
	The dependent claims only further the abstract idea with insignificant extra-solution 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2014/0307271 to Suzuki et al. (“Suzuki”).


11.	With regards to claim 1 (similarly claims 8 and 15), Suzuki disclosed the limitations of,
an input device through which data related to a commercial transaction (See [0040]-[0042] discussing code scanner (15) of the POS terminal scanning the product code from mobile terminal to collect receipt data. The examiner is interpreting the code scanner as the input device. See also [0053] describing the function of the code scanner.), and 
a printer (See [0074] discussing the control unit (11) controlling the receipt data output unit (112).) through which a receipt is printed (See [0021] discussing the output section of the POS terminal which is configured to output data to the printing device and an external device. See also [0025] discussing the printing process of a physical receipt.); 
a network interface configured to communicate with a server of an electronic receipt system (See [0025] discussing the POS terminal (1) ability to communicate with electronic receipt server (3) through network (N2).); 
a processor configured to execute an electronic receipt agent that:
upon1 receiving the data via the input device, determines whether to issue an electronic receipt (See [0079]-[0081] discussing the determination whether membership information is included and to print or transmit the receipt based on the determination.) and causes the POS application to generate receipt data based on the received data; and 
upon2 receiving the receipt data from the POS application
when3 the electronic receipt is issued, controls the network interface to transmit the receipt data to the server, and (See [0080] discussing the determination that the membership code is included in the receipt data generated by the control unit and the transmission of the electronic receipt data including the membership code to the server and outputting to the electronic destination. The examiner is interpreting membership code as member ID.), and 
when4 the electronic receipt is not issued, cause the driver application to print a receipt from the printer based on the receipt data (See [0081] discussing the determination that the membership code is not part of the receipt data and transmitting the receipt data to the printer.).  
Suzuki discloses the claimed invention except for the separation of the electronic receipt agent and the POS application handling of data. It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter Suzuki to separate the handling of the POS for generating data and the receipt agent to process said data, since it has been held that constructing a Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations, but merely a separation in the operational controls of the computer program.

12.	With regards to claim 2 (similarly claims 9 and 16), Suzuki disclosed the limitations of,
the input device is a scanner, and the driver application includes a scanner driver through which the data that is input via the scanner is acquired (See [0041] discussing code scanner (15) scanning the product code for mobile terminal to the control unit of the POS terminal. See also [0073]-[0074] discussing the receipt data processing program, which includes receipt data generation section and a receipt data output unit (112). See further [0087] discussing the scanners use in the terminal process. The examiner is interpreting the use of the scanner by the terminal as having a drive.).  

13.	With regards to claim 3 (similarly claims 10 and 17), Suzuki disclosed the limitations of,
the driver application includes a printer driver that controls the printer to print the receipt (See [0074]-[0078] discussing the printer (13) output based on the data recognition of the scanner. See also [0025] discussing the communications between the printer and the POS terminal allowing for the printers use. The examiner is interpreting this use a drive.).  

14.	With regards to claim 4 (similarly claims 11 and 18), Suzuki disclosed the limitations of,
the electronic receipt agent determines to issue the electronic receipt (See [0079]-[0081] discussing the determination whether membership information is included and to print or transmit the receipt based on the determination.) when5 the data input via the input device is a member ID corresponding to a member registered as a member of the electronic receipt system (See [0080] discussing the determination that the membership code is included in the receipt data generated by the control unit and the transmission of the electronic receipt data including the membership code to the server and outputting to the electronic destination. The .  

15.	With regards to claim 5 (similarly claim 12), Suzuki disclosed the limitations of,
the receipt data is converted so as to have a structured data format used in the electronic receipt system when6 transmitted to the server (See Fig. 8 showing a standard receipt structure. See also [0077]-[0080] discussing the output of the receipt data to the server.).  

16.	With regards to claim 6 (similarly claims 13 and 19), Suzuki disclosed the limitations of,
the electronic receipt agent communicates with the POS application via an interface conforming to an open POS standard specification (See Fig. 3 depicting the interface connection between the code scanner (15) and the control unit (11). See also [0048]-[0049] discussing the connection of the control unit to the code scanner (15). The examiner is interpreting the connection as an interface. See further [0122]-[0125] discussing the specification of the purchased merchandise being part of the receipt data.).  

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatenable by Suzuki in view of U.S. Pat. Pub. No. 2016/0203680 to Sambe et al. (“Sambe”).

18.	With regards to claim 21, Suzuki disclosed the limitations of,
the input device is a scanner configured to read a symbol indicated on a commodity or a medium associated with a particular customer (See [0080] discussing the determination that the membership code is included in the receipt data generated by the control unit and the transmission of the electronic receipt data including the membership code to the server and outputting to the electronic destination. The examiner is interpreting membership code as member ID. See also [0041] describing the membership code as a two dimensional code. ), and 
Suzuki is silent on the limitation of,
a memory that stores a flag indicating whether to issue an electronic receipt, wherein 
the electronic receipt agent enables the flag to issue an electronic receipt when the symbol associated with the particular customer is read by the scanner.  
However, Sambe teaches at [0166] and that it would have been obvious to one of ordinary skill in the POS art to include the ability to store flags in memory and the ability use a flag to make a decision (See [0166] discussing the storing in memory the association of Flag F with each electronic receipt ID. See also [0172]-[0173] discussing the issuing of an electronic receipt based on scanned flag determination.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Suzuki to include the ability to store flags in memory and the ability use a flag to make a decision, as disclosed by Sambe. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the process of completing a transaction (Sambe [0003]).  
	

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatenable by Suzuki and Sambe in view of U.S. Pat. Pub. No. 2016/0203680 to Sambe et al. (“Sambe”).

20.	With regards to claim 22, Suzuki and Sambe are silent on the limitations of,
wherein the processor is further configured to output an interrupt signal to enable the flag when the symbol associated with the particular customer is read by the scanner.
However, Kawamoto teaches at [0040] that it would have been obvious to one of ordinary skill in the POS art to include the ability to output an interrupt signal to enable the flag (See [0040] discussing the use of an interruption process to perform a predetermined program based on an event. The examiner is interpreting the event as flag.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Suzuki and Sambe to include the ability to output an interrupt signal to enable the flag, as disclosed by Kawamoto. One of ordinary skill in the art would have been motivated to make this modification in order to provide a temporary stop to the program (Kawamoto [0008]).  
Response to Arguments
21.	Applicant’s arguments against the 35 U.S.C § 112 and §102 with respect to claim(s) 1-6, 8-13, 15-19, 21 and 22 have been considered but are moot because the new ground of rejection originate from the amendments and legal rationales.

22.	Applicant's arguments filed 2/9/2020 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    581
    641
    media_image1.png
    Greyscale
 
Examiner disagrees. Applicant is arguing components of the significantly more analysis improperly against the identification of an abstract idea in step 2A. A human is cable of identifying a code and processing the information and relaying that information to another human. Further Applicant fails to address the identification of this being a mental process. 
	Applicant argues:

    PNG
    media_image2.png
    170
    644
    media_image2.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the 2019 PEG analysis is not persuasive because an improvement (efficiency) of conventional point of sales technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort for the consumer, e.g., see [p. 2, l. 1-5] of the originally filed Specification) and/or to commerce (i.e., lower costs by not printing receipts, e.g., see  [p. 2, l. 1-5] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. Further, p. 24, l 15-20 do not say no modification would be needed. Examiner maintains position.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “upon” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        2 This “upon” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        3 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        4 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        5 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        6 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).